Exhibit 10.3

--------------------------------------------------------------------------------

 

Helmerich & Payne, Inc.

 

2010 Long-Term Incentive Plan

 

--------------------------------------------------------------------------------

 

Director Nonqualified Stock Option Agreement

 

Participant Name:

 

Date of Grant:

 

 

 

Shares Subject to Stock Option:

 

 

Expiration Date:

 

 

 

 

 

Option Price:

 

 

 

Vesting Schedule

 

 

 

Vesting Dates

 

Percent of Stock
Option Exercisable

 

 

%

 

 

%

 

 

%

 

 

%

 

 

%

 

--------------------------------------------------------------------------------


 

Director Nonqualified Stock Option Agreement

Under the Helmerich & Payne, Inc.

2010 Long-Term Incentive Plan

 

THIS DIRECTOR NONQUALIFIED STOCK OPTION AGREEMENT (the “Option Agreement”), is
made as of the grant date set forth on the cover page of this Award Agreement
(the “Cover Page”) at Tulsa, Oklahoma by and between the participant named on
the Cover Page (the “Participant”) and Helmerich & Payne, Inc. (the “Company”):

 

W I T N E S S E T H:

 

WHEREAS, Participant is a Director of the Company, and it is important to the
Company that Participant be encouraged to remain in the service of the Company;
and

 

WHEREAS, in recognition of such facts, the Company desires to provide to
Participant an opportunity to purchase shares of the Common Stock of the
Company, as hereinafter provided, pursuant to the “Helmerich & Payne, Inc. 2010
Long-Term Incentive Plan” (the “Plan”), a copy of which has been provided to
Participant; and

 

WHEREAS, any capitalized terms used but not defined herein have the same
meanings given them in the Plan.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for good and valuable consideration, Participant and the Company hereby
agree as follows:

 

Section 1.      Grant of Stock Option.  The Company hereby grants to the
Participant a nonqualified stock option (the “Stock Option”) to purchase all or
any part of the number of shares of its Common Stock, par value $.10 (the
“Stock”) set forth on the Cover Page, under and subject to the terms and
conditions of this Option Agreement and the Plan which is incorporated herein by
reference and made a part hereof for all purposes.  The purchase price for each
share to be purchased hereunder shall be the option price set forth on the Cover
Page (the “Option Price”) which shall equal the Fair Market Value of the Common
Stock covered by this Stock Option on the Date of Grant.

 

Section 2.      Vesting.  Subject to the applicable provisions of the Plan and
this Option Agreement, Participant’s Stock Option shall be fully vested and
immediately exercisable on the Date of Grant.

 

Section 3.      Term of Stock Option.  Subject to earlier termination as
provided in this Option Agreement or in the Plan, the Stock Option shall expire
at the close of business ten years from the Date of Grant and may not be
exercised after such expiration date.

 

Section 4.      Transferability of Stock Option.

 

(a)  General.  Except as provided in Section 4(b) hereof, the Stock Option shall
not be transferable otherwise than by will or the laws of descent and
distribution, and the Stock Option may be exercised, during the lifetime of
Participant, only by Participant. More

 

--------------------------------------------------------------------------------


 

particularly (but without limiting the generality of the foregoing), the Stock
Option may not be assigned, transferred (except as provided above and in
Section 4(b) hereof), pledged or hypothecated in any way, shall not be
assignable by operation of law and shall not be subject to execution,
attachment, or similar process.  Any attempted assignment, transfer, pledge,
hypothecation or other disposition of the Stock Option contrary to the
provisions hereof shall be null and void and without effect.

 

(b)  Limited Transferability of Stock Options.  The Stock Options may be
transferred by Participant to (i) the ex-spouse of Participant pursuant to the
terms of a domestic relations order, (ii) the spouse, children or grandchildren
of Participant (“Immediate Family Members”), (iii) a trust or trusts for the
exclusive benefit of such Immediate Family Members, or (iv) a partnership in
which such Immediate Family Members are the only partners; provided that there
may be no consideration for any such transfer and subsequent transfers of
transferred Stock Options shall be prohibited except those in accordance with
Section 4(a) hereof.  Following transfer, any such Stock Options shall continue
to be subject to the same terms and conditions as were applicable immediately
prior to transfer, provided that for purposes of this Section 4(b), the term
“Participant” shall be deemed to refer to the transferee.  No transfer pursuant
to this Section 4(b) shall be effective to bind the Company unless the Company
shall have been furnished with written notice of such transfer together with
such other documents regarding the transfer as the Committee shall request.

 

Section 5.      Timing of Exercise Upon Termination of Service.  Upon
Participant’s termination of service as a director of the Company, Participant,
or the representative of a deceased Participant, shall be entitled to purchase
shares of Stock during the remaining term of the Stock Option.

 

Section 6.      Method of Exercising Stock Option.

 

(a)  Procedures for Exercise.  The manner of exercising the Stock Option herein
granted shall be by written notice to the Secretary of the Company at the time
the Stock Option, or part thereof, is to be exercised, and in any event prior to
the expiration of the Stock Option.  Such notice shall state the election to
exercise the Stock Option, the number of shares of Stock to be purchased upon
exercise, the form of payment to be used, and shall be signed by the person so
exercising the Stock Option.

 

(b)  Form of Payment.  Payment in full for shares of Stock purchased under this
Option Agreement shall accompany Participant’s notice of exercise.  Payment
shall be made (i) in cash or by check, draft or money order payable to the order
of the Company; (ii) by delivering Stock having a Fair Market Value on the date
of payment equal to the amount of the Option Price; (iii) by a Net-Exercise; or
(iv) a combination thereof.  In addition to the foregoing procedure which may be
available for the exercise of the Stock Option, Participant may deliver to the
Company a notice of exercise which includes an irrevocable instruction to the
Company to deliver the Stock certificate representing the shares of Stock being
purchased, issued in the name of Participant, to a broker approved by the
Company and authorized to trade in the Common Stock of the Company.  Upon
receipt of such notice, the Company shall acknowledge receipt of the executed
notice of exercise and forward this notice to the broker.  Upon receipt of the
copy of the notice which has been acknowledged by the Company, and without
waiting for issuance of

 

2

--------------------------------------------------------------------------------


 

the actual Stock certificate with respect to the exercise of the Stock Option,
the broker may sell the Stock or any portion thereof. The broker shall deliver
directly to the Company that portion of the sales proceeds sufficient to cover
the Option Price and withholding taxes, if any.  For all purposes of effecting
the exercise of the Stock Option, the date on which Participant gives the notice
of exercise to the Company, together with payment for the shares of Stock being
purchased and any applicable withholding taxes, shall be the “date of
exercise.”  If a notice of exercise and payment are delivered at different
times, the date of exercise shall be the date the Company first has in its
possession both the notice and full payment as provided herein.

 

(c)   Further Information.  In the event the Stock Option is exercised, pursuant
to the foregoing provisions of this Section 6, by any person due to the death of
Participant, such notice shall also be accompanied by appropriate proof of the
right of such person to exercise the Stock Option.  The notice so required shall
be given by personal delivery to the Secretary of the Company or by registered
or certified mail, addressed to the Secretary of the Company at 1437 South
Boulder Avenue, Tulsa, Oklahoma 74119, and it shall be deemed to have been given
when it is so personally delivered or when it is deposited in the United States
mail in an envelope addressed to the Company, as aforesaid, properly stamped for
delivery as a registered or certified letter.

 

Section 7.      Securities Law Restrictions.  The Stock Option shall be
exercised and Stock issued only upon compliance with the Securities Act of 1933,
as amended (the “Act”), and any other applicable securities law, or pursuant to
an exemption therefrom. If deemed necessary by the Company to comply with the
Act or any applicable laws or regulations relating to the sale of securities,
Participant, at the time of exercise and as a condition imposed by the Company,
shall represent, warrant and agree that the shares of Stock subject to the Stock
Option are being purchased for investment and not with any present intention to
resell the same and without a view to distribution, and Participant shall, upon
the request of the Company, execute and deliver to the Company an agreement to
such effect.  Participant acknowledges that any Stock certificate representing
Stock purchased under such circumstances will be issued with a restricted
securities legend.

 

Section 8.      Notices.  All notices or other communications relating to the
Plan and this Option Agreement as it relates to Participant shall be in writing
and shall be delivered personally or mailed (U.S. Mail) by the Company to
Participant at the then current address as maintained by the Company or such
other address as Participant may advise the Company in writing.

 

Section 9.      No Part of Other Plans.  The benefits provided under this
Agreement or the Plan shall not be deemed to be a part of or considered in the
calculation of any other benefit provided by the Company, a Subsidiary or an
Affiliated Entity to Participant.

 

Section 10.    Participant and Award Subject to Plan.  As specific consideration
to the Company for the Award, Participant agrees to be bound by the terms of the
Plan and this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Option Agreement as of the
day and year first above written.

 

3

--------------------------------------------------------------------------------


 

 

HELMERICH & PAYNE, INC., a Delaware corporation

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

“COMPANY”

 

 

 

 

 

 

 

 

“PARTICIPANT”

 

4

--------------------------------------------------------------------------------


 

 

 

HELMERICH & PAYNE, INC.

 

2010 LONG-TERM INCENTIVE PLAN

 

 

DIRECTOR RESTRICTED STOCK AWARD AGREEMENT

 

Participant Name:

 

Date of Grant:

 

Shares Subject to Restricted Stock Award:

 

 

Vesting Schedule

 

Vesting Dates

 

Percent of
Award Vested

 

 

 

 

%

 

 

 

%

 

 

 

%

 

 

 

%

 

--------------------------------------------------------------------------------


 

DIRECTOR RESTRICTED STOCK AWARD AGREEMENT

UNDER THE HELMERICH & PAYNE, INC.

2010 LONG-TERM INCENTIVE PLAN

 

THIS DIRECTOR RESTRICTED STOCK AWARD AGREEMENT (the “Award Agreement”), is made
as of the grant date set forth on the cover page of this Award Agreement (the
“Cover Page”), by and between the participant named on the Cover Page (the
“Participant”) and Helmerich & Payne, Inc. (the “Company”).

 

W I T N E S S E T H:

 

WHEREAS, the Participant is a director of the Company, and it is important to
the Company that the Participant be encouraged to continue to provide services
to the Company; and

 

WHEREAS, in recognition of such facts, the Company desires to provide to the
Participant an opportunity to receive shares of the Common Stock of the Company,
as hereinafter provided, pursuant to the “Helmerich & Payne, Inc. 2010 Long-Term
Incentive Plan” (the “Plan”), a copy of which has been provided to the
Participant; and

 

WHEREAS, any capitalized terms used but not defined herein have the same
meanings given them in the Plan.

 

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for good and valuable consideration, the Participant and the Company hereby
agree as follows:

 

Section 1.                                          Grant of Restricted Stock
Award.  The Company hereby grants to the Participant an award (the “Restricted
Stock Award”) of                            (        ) shares of its Common
Stock par value $.10 (the “Stock”) set forth on the Cover Page, under and
subject to the terms and conditions of this Award Agreement and the Plan which
is incorporated herein by reference and made a part hereof for all purposes.

 

Section 2.                                          Stock Held by Company.  The
Restricted Stock Award shall be evidenced via a book entry registration or the
issuance of a stock certificate or certificates as determined by the Company. 
As a condition precedent to the book entry registration or the issuing of a
certificate representing these shares of the Award, the Participant must deliver
to the Company a duly executed irrevocable stock power (in blank) covering such
shares represented by the certificate in the form of Exhibit A attached hereto. 
All shares of the Award held by the Company pursuant to this Award Agreement
shall constitute issued and outstanding shares of Common Stock of the Company
for all corporate purposes, and the Participant shall be entitled to vote such
shares and shall receive all cash dividends thereon provided that the right to
vote or receive such dividends shall terminate with respect to shares which have
been forfeited as provided under this Award Agreement.  While such shares are
held by the Company and until such shares have vested on the applicable date set
forth on the Cover Page (the “Vesting Date”), the Participant for whose benefit
such shares are held shall not have the right to encumber or otherwise change,
sell, assign, transfer, pledge or otherwise dispose of such unvested shares of
Stock or any interest therein, and such unvested shares of Stock shall not be
subject to attachment or any other legal or equitable process brought by or on
behalf of any creditor of such

 

--------------------------------------------------------------------------------


 

Participant; and any such attempt to attach or receive shares in violation of
this Award Agreement shall be null and void.  If such shares shall vest on the
applicable Vesting Date in accordance with this Award Agreement, the Company
shall deliver the shares via book entry registration or in the form of a
certificate representing such vested shares.

 

Section 3.                                          Vesting of Award.  The
Participant shall be eligible to receive the Award pursuant to the vesting
schedule set forth on the Cover Page (the “Vesting Schedule”), subject to the
applicable provisions of the Plan and this Award Agreement having been
satisfied.  Upon satisfaction of the vesting conditions, the Participant may
receive on or after the applicable Vesting Date, the number of shares of Stock
determined by multiplying the aggregate number of shares of Stock subject to the
Award set forth on the Cover Page by the designated percentage set forth on the
Cover Page.  Unless vesting is accelerated pursuant to the terms of Sections 5
or 6, unvested shares of Stock subject to the Award shall be forfeited upon the
date the Participant ceases to serve as a director of the Company.

 

Section 4.                                          Nontransferability of
Restricted Stock Award.  Except as otherwise herein provided, the Restricted
Stock Award shall not be transferable by the Participant otherwise than by will
or the laws of descent and distribution.  More particularly (but without
limiting the generality of the foregoing), unvested shares of Stock held by the
Company may not be assigned, transferred (except as provided above), pledged or
hypothecated in any way, shall not be assignable by operation of law and shall
not be subject to execution, attachment, or similar process.  Any attempted
assignment, transfer, pledge, hypothecation or other disposition of the
Restricted Stock Award contrary to the provisions hereof shall be null and void
and without effect.

 

Section 5.                                          Acceleration of Awards.  In
the event of Participant’s death or Disability, any and all shares under this
Restricted Stock Award shall become vested upon such date.  The Committee, in
its sole discretion, may elect to accelerate the vesting for all or any part of
the shares subject to the Restricted Stock Award for which the applicable
Vesting Date(s) has not yet occurred on the date of the Participant’s
termination of service due to an approved reason.

 

Section 6.                                          Change of Control.  Any and
all shares under this Restricted Stock Award shall become automatically fully
vested upon the occurrence of a Change of Control Event with such acceleration
to occur without the requirement of any further act by either the Company or the
Participant.

 

Section 7.                                          Securities Law
Restrictions.  The Restricted Stock Award shall be vested and Common Stock
issued only upon compliance with the Securities Act of 1933, as amended (the
“Act”), and any other applicable securities law, or pursuant to an exemption
therefrom. If deemed necessary by the Company to comply with the Act or any
applicable laws or regulations relating to the sale of securities, the
Participant, at the time of exercise and as a condition imposed by the Company,
shall represent, warrant and agree that the shares of Stock subject to the
Restricted Stock Award are being acquired for investment and not with any
present intention to resell the same and without a view to distribution, and the
Participant shall, upon the request of the Company, execute and deliver to the
Company an agreement to such effect.  The Participant acknowledges that any
stock certificate representing Stock acquired under such circumstances will be
issued with a restricted securities legend.

 

2

--------------------------------------------------------------------------------


 

Section 8.                                          Legends.  The shares of
Stock which are the subject of the Award shall be subject to the following
legend:

 

“THE SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO AND ARE
TRANSFERABLE ONLY IN ACCORDANCE WITH THAT CERTAIN RESTRICTED STOCK AWARD
AGREEMENT FOR HELMERICH & PAYNE, INC. 2010 LONG-TERM INCENTIVE PLAN DATED THE
7th DAY OF DECEMBER, 2010.  ANY ATTEMPTED TRANSFER OF THE SHARES OF STOCK
EVIDENCED BY THIS CERTIFICATE IN VIOLATION OF SUCH AGREEMENT SHALL BE NULL AND
VOID AND WITHOUT EFFECT.  A COPY OF THE AGREEMENT MAY BE OBTAINED FROM THE
SECRETARY OF HELMERICH & PAYNE, INC.”

 

Section 9.                                          Notices.  All notices or
other communications relating to the Plan and this Award Agreement as it relates
to the Participant shall be in writing and shall be delivered personally or
mailed (U.S. Mail) by the Company to the Participant at the then current address
as maintained by the Company or such other address as the Participant may advise
the Company in writing.

 

Section 10.                                   Conflicts.  In the event of any
conflicts between this Agreement and the Plan, the latter shall control.  In the
event any provision hereof conflicts with applicable law, that provision shall
be severed, and the remaining provisions shall remain enforceable.

 

Section 11.                                   No Part of Other Plans.  The
benefits provided under this Agreement or the Plan shall not be deemed to be a
part of or considered in the calculation of any other benefit provided by the
Company, a Subsidiary or an Affiliated Entity to the Participant.

 

Section 12.                                   Participant and Award Subject to
Plan.  As specific consideration to the Company for the Award, the Participant
agrees to be bound by the terms of the Plan and this Agreement.

 

IN WITNESS WHEREOF, the parties have executed this Restricted Stock Award
Agreement as of the day and year first above written.

 

 

HELMERICH & PAYNE, INC., a Delaware corporation

 

 

 

 

 

By:

 

 

 

 

“COMPANY”

 

 

 

 

 

 

 

“PARTICIPANT”

 

3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

ASSIGNMENT SEPARATE FROM CERTIFICATE

 

FOR VALUE RECEIVED,                             , an individual, hereby
irrevocably assigns and conveys to
                                             ,
                                                                 
(              ) shares of the Common Stock of Helmerich & Payne, Inc., a
Delaware corporation.

 

DATED:

 

--------------------------------------------------------------------------------